Examiner’s Statement of Reasons for Allowance


Claims 21-40 are not rejected under 35 U.S.C. § 101, because they are directed to a judicial exception (e.g., an abstract idea, etc.) but recite a practical application as amended in the 8/19/2020 submission, under the 2019 PEG, October update.  The language of Claim 21, now effects a practical application when considered as a whole.  More particularly, the claims recite limitations including 
“cause the NFC antenna to receive a radio frequency (RF) field energy from the external terminal in the power-off state; cause the energy storage to store the received RF field energy in the power-off state; determine whether a power amount of the stored RF field energy is more than a threshold value for entering an emergency settlement mode; cause the mobile terminal to enter the emergency settlement mode by using the stored RF field energy when a value of the power amount corresponding to the stored RF field energy is more than the threshold value in response to authentication of user information received via the touch screen in the power-off state, wherein only some functions among all functions available for the mobile terminal are performable by using power acquired from the stored RF field energy in the emergency settlement mode” and “wherein the controller is further configured to supply the power to the NFC IC and the USIM based on the received RF field energy stored in the energy storage.”  

which go beyond generally linking the delineated abstract idea to a particular environment.  Moreover, a token and a universal subscriber identity module are also recited for use in settling the transaction.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined

Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S.(2014); Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http://www.gpo.gov/ fdsys/pkg/ FR-2014-12- 16/pdf/2014-29414.pdf; 2015 Update to the Interim Guidance; and memoranda.  Here, the limitations (added by the instant amendment) in totality gives rise to a practical application under Step 1, prong 2, of the 2019 PEG, October update.
The claims overcome the prior art references of record (PARR) primarily because the PARR fail to disclose or teach each of the recited limitations without improper hindsight and piecemeal. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J JACOB whose telephone number is (571)270-3082. The examiner can normally be reached on M-F 8:00-5:00, alternating Fri. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM J JACOB/Examiner, Art Unit 3696